BERANEK, Judge.
This is a petition for common law certio-rari seeking review of the trial court’s order which denied the defendants/petitioners’ request to amend the answer previously filed. The amendment sought to assert a new defense not previously pled. Certiorari is denied because we conclude that even if error has been committed, it can be corrected by appeal after final judgment. Chal*1015fonte Development Corp. v. Beaudoin, 370 So.2d 58 (Fla. 4th. DCA 1979); Santini Brothers, Inc. v. Grover, 338 So.2d 79 (Fla. 4th DCA 1976); Siegel v. Abramowitz, 309 So.2d 234 (Fla. 4th DCA 1975); Solitron Devices, Inc. v. Reiland, 311 So.2d 729 (Fla. 4th DCA 1975). See also: Esler v. Gabinet, 369 So.2d 93 (Fla. 4th DCA 1979).
ANSTEAD and MOORE, JJ., concur.